Per Curiam.

The act passed the 24th January, 1797, entitled, ££ An act concerning the Supreme a court,” enacts, <£ that all writs and process to be ic issued from and after the expiration of October term fi£ in the present year, and returnable in the supreme !£ court, shall be made returnable before our Justices 66 of our supreme court of judicatureP See. and process made returnable in any other form must be considered as returnable out of court and void.
Let the attachment be discharged with costs,